Citation Nr: 0705713	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-12 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus and, if 
so, whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service in the U.S. Navy from August 
1935 to May 1939, and in the U.S. Coast Guard from September 
1940 to October 1967.  The veteran also asserts that he 
served in the Navy Reserve from October 1934 to August 1935; 
however, such service has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen the previously denied claim of 
entitlement to service connection for tinnitus.  


FINDINGS OF FACT

1.  Service connection for tinnitus was denied in an August 
1998 Board decision.  The veteran was notified of the 
decision, and did not initiate an appeal.

2.  In a rating decision dated in September 2002, the RO 
determined that new and material evidence had not bee 
submitted to reopen the claim for service connection for 
tinnitus.  The veteran was notified of the decision, and did 
not initiate an appeal.  

3.  Since the September 2002 rating decision, evidence 
bearing directly and substantially on the claim of 
entitlement to service connection for tinnitus, which is 
neither cumulative nor redundant, and which is, by itself or 
in combination with other evidence, so significant that is 
must be considered in order to fairly decide the merits of 
the claim, has been received.

4.  The competent and probative evidence of record reflects 
the veteran experienced ringing in his ears while serving on 
the gunboat USCGC Mojave as a gun crew member.

5.  The veteran was diagnosed with tinnitus due to acoustic 
trauma in October 1970.


CONCLUSION OF LAW

1.  The August 1998 Board decision denying service connection 
for tinnitus is final.  38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1100 (2006).

2.  New and material evidence has been received with respect 
to the claim of entitlement to service connection for 
tinnitus, and the claim may therefore be reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

3.  Giving the benefit of the doubt to the veteran, the Board 
concludes that tinnitus was incurred as a result of service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In view of the 
favorable disposition herein, the Board finds that further 
discussion of he VCAA is unnecessary.

II.  Facts and Analysis

A.  New and Material Evidence 

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Entitlement to service connection for tinnitus was denied in 
a rating decision dated in January 1971, on the basis that 
there was no evidence showing tinnitus was incurred or 
aggravated during service.  At that time, the RO considered 
the veteran's service medical records (SMRs), which included 
a May 1955 treatment record containing a diagnosis of left 
ear fungus, a September 1960 treatment record reflecting that 
the veteran complained of ear problems and was diagnosed with 
a common cold, and an April 1964 report of medical history 
showing that the veteran indicated he had ear, nose, and 
throat problems.  Also considered was an October 1970 
treatment record which reflects the veteran was diagnosed 
with tinnitus due to acoustic trauma, with its onset about 10 
days before.  

The veteran attempted to reopen his claim for service 
connection for tinnitus several times after the January 1971 
rating decision.  In support of his claim, he submitted 
various statements regarding his in-service noise exposure 
and various newspaper articles regarding tinnitus.  The 
veteran also re-submitted the October 1970 treatment record 
reflecting a diagnosis of tinnitus.  However, his claims were 
denied in rating decisions dated in April 1972 and September 
1995.  

Following the September 1995 rating decision, the veteran 
appealed the RO's determination to the Board.  In an August 
1998 decision, the Board determined that, in April 1971, the 
veteran had submitted a timely notice of disagreement as to 
the January 1971 rating decision.  The Board noted the RO had 
not issued an SOC regarding the veteran's appeal and, 
therefore, determined that the veteran's claim for service 
connection for tinnitus had remained open since January 1971.  
After reviewing the veteran's claim de novo, the Board denied 
his claim, finding there was no evidence showing his tinnitus 
was incurred in service, or evidence of a nexus between his 
currently diagnosed tinnitus and service.  The veteran did 
not appeal the Board's determination; therefore, the August 
1998 Board decision became final.  See 38 U.S.C.A. § 7104 
(West 2002).  

The veteran attempted to reopen the claim for service 
connection for tinnitus in April 2001, but his claim was 
denied in a rating decision dated September 2002.  At that 
time, the RO determined that he had not submitted new and 
material evidence sufficient to reopen his claim.  The 
veteran was notified of the RO's decision in November 2002 
but did not appeal the decision; therefore, the September 
2002 RO decision became final.  See 38 U.S.C.A. § 7105.  The 
evidence associated with the claims file at the time of the 
September 2002 rating decision did not include evidence 
showing that the veteran's tinnitus was incurred during 
service, or evidence showing a link between the veteran's 
current tinnitus and his exposure to noise during service. 

Since the September 2002 rating decision, the new evidence 
that has been submitted in support of this claim includes a 
letter from the Department of the Navy showing the veteran 
was awarded the Combat Action Ribbon for his military 
service.  As noted, at the time of the last final decision, 
there was no evidence showing the veteran's tinnitus was 
incurred during service and, since the September 2002 rating 
decision, the veteran has provided satisfactory lay evidence 
that he experienced ringing in his ears during service.

The veteran has consistently argued that he began 
experiencing ringing in his ears during service and, on his 
July 2004 informal claim for service connection, he stated he 
developed tinnitus during World War II while onboard the 
gunboat USCGC Mojave, as a gun crew member.  In this regard, 
the Board notes that, for injuries or disease which are 
alleged to have been incurred in combat, 38 U.S.C.A. § 
1154(b) provides a relaxed evidentiary standard of proof to 
determine service connection.  See Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996).  Specifically, VA regulations provide that, in the 
case of any veteran who has engaged in combat with the enemy 
in active service during a period of war, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).  

In this case, the veteran has submitted evidence showing he 
was awarded the Combat Action Ribbon, which is conclusive 
evidence that he served in combat.  The Board considers the 
veteran's statements regarding the onset of tinnitus during 
service to be credible, given the nature and circumstances of 
his service, i.e., his service aboard an armed vessel as a 
member of the gun crew.  Therefore, because the veteran 
served in combat, the Board finds he has submitted 
satisfactory lay evidence that he experienced ringing in his 
ears during service.  As a result, the Board finds that such 
evidence is new, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim for 
entitlement to service connection for tinnitus may be 
reopened.  See 38 U.S.C.A. § 5108.  

B.  Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

In this case, there is evidence showing the veteran was 
diagnosed with tinnitus in October 1970.  See October 1970 VA 
outpatient treatment record.  As discussed above, the record 
contains competent lay evidence that the veteran incurred 
ringing in his ears during service.  Therefore, the 
controlling issue is whether there is medical evidence 
relating the veteran's current tinnitus to service.  

Initially, the Board notes the veteran has never been 
afforded a VA examination in conjunction with this claim, and 
no medical professional has ever related the veteran's 
tinnitus to service.  However, after resolving reasonable 
doubt in favor of the veteran, the Board finds the 
preponderance of the evidence supports the grant of service 
connection for tinnitus.  

The veteran's service medical records (SMRs) are negative for 
any complaints, treatment, or findings related to tinnitus.  
The Board does note the veteran was seen in May 1955 and 
September 1960 for problems with his left ear; however, 
neither of these incidents involved ringing in the veteran's 
ears and apparently resolved without any residual disability 
as his August 1967 separation examination was normal.  
Although there is no record of treatment for tinnitus in the 
SMRs, the Board notes the veteran has stated that he served 
on the Coast Guard Cutter Mojave as a gun crew member and 
experienced ringing in his ears following the firing of guns 
onboard.  He has also stated that he never reported the 
ringing in his ears because it was not normally reported or 
treated medically.  He also stated that it lasted for a 
couple of days and then went away.  

In evaluating the ultimate merit of this claim, the Board 
finds it probative that the veteran was diagnosed with 
tinnitus in October 1970, just three years after he retired 
from service.  The October 1970 VA treatment record reflects 
the veteran reported that the tinnitus began about 10 days 
before he sought treatment; however, the record also shows 
the veteran reported the tinnitus subsided after three days 
but then returned, which is consistent with the symptoms he 
reports he experienced during service.  Regardless, the Board 
finds most probative that the examining physician determined 
that the veteran's tinnitus was due to acoustic trauma.  In 
this context, the Board again notes the veteran has stated 
that he experienced ringing in his ears after guns were fired 
onboard the ships he was serving and, as noted above, the 
veteran's statements regarding his service are considered 
credible.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In addition, there is no evidence of record which shows the 
veteran was exposed to acoustic trauma during the first three 
years after service, to which his tinnitus could be 
associated.  Therefore, without finding error in the previous 
action taken by the RO, the Board finds there is reasonable 
doubt as to the question of whether the veteran's tinnitus is 
due to his military service and, as such doubt is to be 
resolved in favor of the veteran, the appeal is allowed.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for tinnitus is granted.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


